UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the Transition Period from to Commission File No. 000-28333 COASTAL BANKING COMPANY, INC. (Exact name of registrant as specified in its charter) South Carolina 58-2455445 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 36 Sea Island Parkway Beaufort, SC 29907 (Address of principal executive offices, including zip code) (843) 522-1228 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such report), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definition of “larger accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 2,588,707 shares of common stock, $.01 par value, were issued and outstanding on May 12, 2011. Index Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets – March 31, 2011 and December 31, 2010 3 Consolidated Statements of Operations– Three Months Ended March 31, 2011 and 2010 4 Consolidated Statements of Comprehensive Loss – Three Months Ended March 31, 2011 and 2010 5 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosure About Market Risk 37 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Removed and Reserved 38 Item 5. Other Information 38 Item 6. Exhibits 39 2 PART 1.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Coastal Banking Company Consolidated Balance Sheets March 31, 2011 and December 31, 2010 March 31, December 31, (unaudited) (audited) Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Securities available for sale, at fair value Securities held to maturity, at cost Restricted equity securities, at cost Loans held for sale Loans, net of unearned income Less allowance for loan losses Loans, net Premises and equipment, net Cash surrender value of life insurance Intangible assets Other real estate owned Loan sales receivable Other assets Total assets $ $ Liabilities and Shareholders’ Equity Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Other borrowings Junior subordinated debentures Other liabilities Total liabilities Commitments and contingencies Shareholders’ Equity: Preferred stock, par value $.01; 10,000,000 shares authorized; 9,950 shares issued and outstanding in 2011 and 2010 Common stock, par value $.01; 10,000,000 shares authorized; 2,588,707 shares issued and outstanding in 2011 and 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 Coastal Banking Company Consolidated Statements of Operations For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Interest income: Interest and fees on loans $ $ Interest on taxable securities Interest on nontaxable securities Interest on deposits in other banks Interest on federal funds sold Total interest income Interest expense: Interest on deposits Interest on junior subordinated debentures Interest on other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Other service charges, commissions and fees SBA loan income Mortgage banking income Gain on sale of securities available for sale –– Income from investment in life insurance contracts Other income Total other income Noninterest expenses: Salaries and employee benefits Occupancy and equipment expense Advertising fees Amortization of intangible assets Audit fees Data processing fees Director fees FDIC insurance expense Legal and other professional fees OCC examination fees Other real estate expenses Other operating Total other expenses Income (loss) before income taxes ) Income tax expense Net income (loss) $ $ ) Preferred stock dividends Net loss available to common shareholders $ ) $ ) Basic and diluted loss per share available to common shareholders $ ) $ ) See accompanying notes to unaudited consolidated financial statements. 4 Coastal Banking Company Consolidated Statements of Comprehensive Loss For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Net income (loss) $ $ ) Other comprehensive income (loss), net of tax (benefit): Net unrealized holding gains (losses) arising during period, net of tax (benefit) of ($63,646) and $5,032 ) Reclassification adjustment for gains included in net income (loss), net of tax of $45,408 –– ) Total other comprehensive income (loss) ) ) Comprehensive loss $ ) $ ) See accompanying notes to unaudited consolidated financial statements. 5 Coastal Banking Company Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cashprovided by operating activities: Depreciation, amortization and accretion Amortization of intangible assets Stock-based compensation expense Provision for loan losses Gain on sale of securities available for sale — ) Net (increase) decrease in loan sales receivable ) Write downs and losses on sale of other real estate owned Proceeds from sales of other real estate owned Increase in cash value of life insurance ) ) Originations of mortgage loans held for sale ) ) Proceeds from sales of mortgage loans held for sale Net (increase) decrease in interest receivable ) Net increase in interest payable SBA loan income ) ) Mortgage banking income ) ) Net other operating activities Net cash provided by operating activities Cash flows from investing activities: Net increase in interest-bearing deposits in banks ) ) Net (increase) decrease in federal funds sold ) Proceeds from maturities of securities available for sale Proceeds from sale of securities available for sale — Purchases of securities available for sale — ) Redemption of bank owned life insurance policies — Net change in restricted equity securities — Net decrease in loans Purchase of premises and equipment ) ) Net cash provided (used) by investing activities ) Cash flows from financing activities: Net decrease in deposits ) ) Repayment of other borrowings ) ) Net cash used by financing activities ) ) Net increase in cash and due from banks Cash and due from banks at beginning of year Cash and due from banks at end of year $ $ Supplemental disclosures of cash flow information: Cash paid during the year for interest $ $ Cash paid during the year for income taxes $ $ — Noncash Transactions: Principal balances of loans transferred to other real estate owned $ $ See accompanying notes to unaudited consolidated financial statements. 6 Notes to Consolidated Financial Statements – March 31, 2011 and 2010 (Unaudited) and December 31, 2010 Note 1 - Basis of Presentation Coastal Banking Company,Inc. (the “Company”) is organized under the laws of the State of South Carolina for the purpose of operating as a bank holding company for CBC National Bank (the “Bank”). The Bank commenced business on May10, 2000 as Lowcountry National Bank. The Company acquired First National Bank of Nassau County, which began its operations in 1999, through its merger with First Capital Bank Holding Corporation on October1, 2005. On October27, 2006, the Company acquired the Meigs, Georgia office of the Bank through merger of Cairo Banking Co. with and into the Bank. On August10, 2008, Lowcountry National Bank and First National Bank of Nassau County merged into one charter. Immediately after the merger, the name of the surviving bank was changed to CBC National Bank and the main office relocated to 1891 South 14th Street, Fernandina Beach, Nassau County, Florida. The Bank’s branches in South Carolina and Georgia continue to do business under the trade names “Lowcountry National Bank,” and “The Georgia Bank” in their respective markets. The Bank provides full commercial banking services to customers throughout Beaufort County, South Carolina; Nassau County, Florida; and Thomas County, Georgia and is subject to regulation by the Office of the Comptroller of the Currency (the “OCC”) and the Federal Deposit Insurance Corporation (the “FDIC”). The Bank also has loan production offices in Savannah, Georgia and Jacksonville, Florida, as well as a mortgage banking office in Atlanta, Georgia. The Company is subject to regulation by the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”). The Company also has an investment in Coastal Banking Company Statutory Trust I (“Trust I”) and Coastal Banking Company Statutory Trust II (“Trust II”). Both trusts are special purpose subsidiaries organized for the sole purpose of issuing trust preferred securities. The consolidated financial statements include the accounts of the Company and the Bank.All intercompany accounts and transactions have been eliminated in consolidation. The accompanying financial statements have been prepared in accordance with the requirements for interim financial statements and, accordingly, they omit disclosures which would substantially duplicate those contained in the Annual Report on Form 10-K for the year ended December 31, 2010.The financial statements as of March 31, 2011 and for the interim periods ended March 31, 2011 and 2010 are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation.The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011.The financial information as of December 31, 2010 has been derived from the audited financial statements as of that date.For further information, refer to the financial statements and the notes included in the Company’s 2010 annual report to shareholders on Form 10-K as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates that affect the amounts of assets and liabilities and changes therein.Actual results could differ from those estimates. Accounting Policies Recently Adopted In January 2011, the FASB issued ASU No. 2011-01, “Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20.” The provisions of ASU No. 2010-20 required the disclosure of more granular information on the nature and extent of troubled debt restructurings and their effect on the allowance for loan and lease losses effective for the Company’s reporting period ended March 31, 2011. The amendments in ASU No. 2011-01 deferred the effective date related to these disclosures, until after the FASB completes their project clarifying the guidance for determining what constitutes a troubled debt restructuring. In April 2011, the FASB issued ASU No. 2011-02, “A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring.” The provisions of ASU No. 2011-02 provide additional guidance related to determining whether a creditor has granted a concession, include factors and examples for creditors to consider in evaluating whether a restructuring results in a delay in payment that is insignificant, prohibits creditors from using the borrower’s effective rate test to evaluate whether a concession has been granted to the borrower, and add factors for creditors to use in determining whether a borrower is experiencing financial difficulties. A provision in ASU No. 2011-02 also ends the FASB’s deferral of the additional disclosures about troubled debt restructurings as required by ASU No. 2010-20. The provisions of ASU No. 2011-02 will be effective for the Company’s reporting period ending September 30, 2011. The adoption of ASU No. 2011-02 is not expected to have a material impact on our consolidated financial position or results of operations. 7 Note 2-Regulatory Oversight, Capital Adequacy, Operating Losses, Liquidity and Management’s Plans Regulatory Oversight The Bank entered into a formal agreement with the OCC on August 26, 2009 (the “Agreement”) that imposes certain operational and financial directives on the Bank.The specific directives of the Agreement address the credit risk in the Bank’s loan portfolio, action required to protect the Bank’s interest in criticized assets, adherence to the Bank’s written profit plan to improve and sustain earnings, limitations on the maximum allowable level of brokered deposits, excluding reciprocal CDARS deposits, and the establishment of a board level Compliance Committee to monitor the Bank’s adherence to the Agreement. Additionally, in response to a request by the Federal Reserve Bank of Richmond, the Board of Directors of Coastal Banking Company, Inc. adopted a resolution on January 27, 2010.This resolution required that the Company obtain prior approval of the Federal Reserve Board before incurring additional debt, purchasing or redeeming its capital stock, or declaring or paying cash dividends to common shareholders.The resolution also required that the Company provide the Federal Reserve Bank with prior notification before using its cash assets for purposes other than investments in obligations or equity of the Bank, investments in short-term, liquid assets, or payment of normal and customary expenses, including regularly scheduled interest payments on existing debt. On November 17, 2010 the Company entered into a Memorandum of Understanding (“MOU”), an informal enforcement action, with the Federal Reserve Bank of Richmond in lieu of the board resolution described above.The terms of the MOU are substantially similar to the terms of the Board Resolution.Generally, the MOU requires the Company to obtain prior approval of the Federal Reserve Bank before incurring additional debt, purchasing or redeeming its capital stock, or declaring or paying cash dividends on its securities, including dividends on its common stock and TARP preferred stock, and interest on its trust preferred securities.Additionally, the MOU requires the Company to comply with banking regulations that prohibit certain indemnification and severance payments and that require prior approval of any appointment of any new directors or the hiring or change in position of any senior executive officers of the Company.The MOU also requires the submission of quarterly progress reports. As a result of the Agreement, and the MOU, the Bank and the Company are now operating under heightened regulatory scrutiny and monitoring.Management has taken aggressive steps to address the components of the Agreement and has frequent contact with the OCC as we work to improve our financial condition and comply with all regulatory directives.Monitoring of our progress by our regulators is much more frequent and includes interim on-site visits as well as ongoing telephone consultations.Management recognizes that failure to adequately address the Agreement and the MOU could result in additional actions by the banking regulators with the potential for more severe operating restrictions and oversight requirements, including, but not limited to, the issuance of a consent order and civil money penalties. Capital Adequacy As of March 31, 2011, the Bank exceeded all of the regulatory capital ratio levels to be categorized as “well capitalized.”In light of current market conditions and the Bank’s current risk profile, management has determined that the Bank must achieve and maintain a minimum ratio of total capital to risk-weighted assets of 12% and a minimum leverage ratio of 8% to be considered well capitalized under these market conditions.The Bank exceeded these internal capital ratios as well. Key to our efforts to maintain existing capital adequacy is the need for the Bank to return to profitability through a focus on increasing core earnings and decreasing the levels of adversely classified and nonperforming assets. Management is pursuing a number of strategic alternatives to improve the core earnings of the Bank and to reduce the level of classified assets. Current market conditions for banking institutions, the overall uncertainty in financial markets and the Bank’s high level of nonperforming assets are potential barriers to the success of these strategies. If current adverse market factors continue for a prolonged period of time, new adverse market factors emerge, and/or the Bank is unable to successfully execute its plans or adequately address regulatory concerns in a sufficient and timely manner, it could have a material adverse effect on the Bank’s business, results of operations and financial position. 8 Operating Results The Company recorded net income of $15,000 for the three months ended March 31, 2011 compared to net loss of $471,000 for the three months ended March 31, 2010.The prior year loss was largely the result of an income tax expense of $263,000 from a non-recurring early redemption of Bank Owned Life Insurance (BOLI) policies.During both years, we experienced excessive levels of nonperforming assets, which caused the Company to record increased carrying costs on foreclosed properties and losses on the sale of foreclosed properties. Carrying costs on foreclosed assets are expected to remain elevated during 2011 as the Company continues to liquidate these nonperforming assets.The current quarter net income represents an improvement of $486,000 from the net loss of $471,000 for the three months ended March 31, 2010. Management has implemented a number of actions in an effort to improve earnings, including significant reductions to the cost of interest bearing liabilities and strict controls over other operating expenses.These actions have been effective in improving core earnings in 2010 and 2011; however, asset quality charges throughout the year continued to negatively impact earnings.Management will continue to focus on asset quality levels as concerns remain that the existing negative economic conditions may worsen, resulting in continued losses that will hinder our ability to return to profitability and further erode capital levels. Liquidity Management monitors liquidity on a daily basis and forecasts liquidity needs over a 90 day horizon in order to anticipate and provide for future needs.We also utilize a comprehensive contingency funding policy that uses several key liquidity ratios or metrics to define different stages of the Company’s overall liquidity position.This policy defines actions or strategies that are employed based on the liquidity position of the Company to reduce the risk of a future liquidity shortfall. The primary sources of liquidity are cash and cash equivalents, deposits, scheduled repayments of loans, unpledged investment securities, available borrowing facilities and proceeds from loan sales receivable.Within deposits we utilize retail deposits from our branch locations, a modest level of brokered deposits, CDARS reciprocal deposits and deposits from other insured depository institutions.The Agreement requires that our brokered deposits, excluding reciprocal CDARs, not exceed 10% of our total deposits, which is consistent with our existing internal liquidity policy.As a result of our existing internal liquidity policy, we have been and anticipate continuing to be in compliance with the brokered deposit limitation provision of the Agreement.Although the FDIC Call Report defines CDARS reciprocal deposits as brokered deposits, CDARS reciprocal deposits are excluded from the brokered deposit limitation provision in the Agreement.At March 31, 2011 we have the capacity to raise up to an additional $17,778,000 in brokered deposits, if needed, and continue to remain in compliance with the 10% limitation in the Agreement.Our borrowing facilities include collateralized repurchase agreements and unsecured federal funds lines with correspondent banks, as well as borrowing agreements with the Federal Home Loan Bank of Atlanta and the Federal Reserve Bank collateralized by pledged loans and securities. As of March 31, 2011, the Company had $152.1 million in total borrowing capacity, of which we had utilized $43.3 million or 28.5%, leaving remaining available liquidity of $108.8 million.Additionally, loans available for sale are considered by management as a key source of liquidity as a result of the speed with which these loans are sold and settled for cash.Management expects that, on average, loans originated for sale will be sold and converted to cash within 18 to 20 business days after the loan is originated.The balance of loans available for sale averaged just over $58 million during the first three months of 2011.Accordingly, in the event of a liquidity crisis, we anticipate having the ability to slow or stop loan origination activity to allow the loans available for sale to convert into cash. Based on current and expected liquidity needs and sources, management expects the Company to be able to meet all obligations as they become due. Note 3 – Losses Per Share The following table sets forth the computation of basic and diluted losses per share for the three months ended March 31. For the three months ended March31, Net income (loss) $ $ ) Preferred stock dividends ) ) Net loss available to common shareholders $ ) $ ) Weighted average common shares Effect of dilutive securities –– –– Diluted average common shares Losses per common share $ ) $ ) Diluted losses per common share $ ) $ ) 9 Note 4 – Investment Securities Investment securities are as follows: March31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available for sale State and municipal securities $ $ $ ) $ Mortgage-backed securities ) $ $ $ ) $ Held to maturity Corporate debt securities $ $ $ — $ — $ December31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available for sale State and municipal securities $ $ $ ) $ Mortgage-backed securities ) $ $ $ ) $ Held to maturity Corporate debt securities $ $ $ — $ — $ The following table shows gross unrealized losses and fair value of securities, aggregated by category and length of time that the securities have been in a continuous unrealized loss position, at March31, 2011. Investment securities available for sale: Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses State and municipal securities $ $ ) $ — $ — $ $ ) Mortgage-backed securities ) — — ) Total $ $ ) $ — $ — $ $ ) As of March 31, 2011, no individual securities available for sale were in a continuous loss position for twelve months or more and no securities held to maturity were in a loss position. The Company has reviewed investment securities that are in an unrealized loss position in accordance with its accounting policy for other than temporary impairment and believes, based on industry analyst reports and credit ratings, that the deterioration in value, as of March 31, 2011, was attributable to changes in market interest rates and not in the credit quality of the issuer. The unrealized losses are considered temporary because each security carries an acceptable investment grade and the repayment sources of principal and interest are government backed. The Company has the ability and intent to hold these securities until such time as the value recovers or the securities mature. 10 The following table shows gross unrealized losses and fair value of securities, aggregated by category and length of time that the securities have been in a continuous unrealized loss position, at December31, 2010. Investment securities available for sale: Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses State and municipal securities $ $ ) $ — $ — $ $ ) Mortgage-backed securities ) — — ) Total $ $ ) $ — $ — $ $ ) As of December 31, 2010, no individual securities available for sale were in a continuous loss position for twelve months or more and no securities held to maturity were in a loss position. The Company has reviewed investment securities that are in an unrealized loss position in accordance with its accounting policy for other than temporary impairment and believes, based on industry analyst reports and credit ratings, that the deterioration in value, as of December 31, 2010, was attributable to changes in market interest rates and not in the credit quality of the issuer. The unrealized losses are considered temporary because each security carries an acceptable investment grade and the repayment sources of principal and interest are government backed. The Company has the ability and intent to hold these securities until such time as the value recovers or the securities mature. The amortized cost and estimated fair value of investment securities at March31, 2011, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because borrowers have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Cost Fair Value Available for sale Due in one year or less $ $ Due from one year to five years Due from five to ten years Due after ten years Mortgage-backed securities $ $ Held to maturity Due in one year or less $ $ Due from one year to five years — — Due from five to ten years — — Due after ten years — — $ $ Securities with an amortized cost and fair value of $9,657,000 and $10,170,000, respectively, as of March 31, 2011 and $10,494,000 and $11,119,000, respectively, as of December 31, 2010, were pledged to secure public deposits and Federal Home Loan Bank borrowings.Pledged securities may not be sold without first pledging replacement securities and obtaining consent of the party to whom the securities are pledged. Gains and losses on sales of securities available for sale consist of the following: For the Three Months Ended March31, Gross gains on sales of securities $ — $ Gross losses on sales of securities — — Net realized gains on sales of securities available for sale $ — $ 11 Note 5 — Loans and allowance for loan losses The composition of loans is summarized as follows: March 31, December 31, 2010 Commercial and financial $ $ Agricultural Real estate – construction, commercial Real estate – construction, residential Real estate – mortgage, commercial Real estate – mortgage, residential Consumer installment loans Other Gross loans Less: Allowance for loan losses Net loans $ $ The Bank grants loans and extensions of credit to individuals and a variety of businesses and corporations located in its general trade areas of Beaufort County, South Carolina, Nassau County, Florida and Thomas County, Georgia. Although the Bank has a diversified loan portfolio, a substantial portion of the loan portfolio is collateralized by improved and unimproved real estate and is dependent upon the real estate market. A loan is considered impaired, in accordance with the impairment accounting guidance (FASB ASC 310-10-35-16), when, based on current information and events, it is probable that the Company will be unable to collect all amounts due from the borrower in accordance with the contractual terms of the loan.Impaired loans are summarized as follows: March 31, 2011 (In thousands) Recorded Investment Unpaid Principal Balance Recorded Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial, financial & agricultural $ $ $
